Broyles, C. J.
1. The excerpts from the charge of the court, complain'ed of in the motion for a new trial, do not, when considered in the light of the entire charge and the facts of the case, require a reversal of the judgment.
2. The error in the verdict (in favor of the plaintiff), pointed out in ground 5 of the motion for a new trial, was cured by the plaintiff in writing off from the verdict a certain portion of the amount found as attorney’s fees, and inserting in the judgment that the judgment was to bear no interest whatever in the future.
3. The facts of this case distinguish it from the case of Milner v. Tyler, 9 Ga. App. 659 (71 S. E. 1123). Furthermore, while under the facts of this case the verdict in favor of the plaintiff was equivalent to a finding that no fraud had been practiced by the plaintiff, and while the jury should have returned a verdict for the plaintiff for the full amount sued for, the defendant will not be heard to complain that the plaintiff’s recovery was less than it should have been, as such an error is harmful to the plaintiff only. Groover v. Hardeman, 21 Ga. App. 661 (94 S. E. 812), and citation.
4. The verdict was authorized by the evidence, and, having been approved by the trial court and no material error of law appearing, this court is without authority to-interfere.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., eoneur.